Citation Nr: 1144465	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for residuals of a right hip stress fracture with osteoarthritis, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1982 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued the rating of the Veteran's residuals of a right hip stress fracture with osteoarthritis at 10 percent disabling.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a right hip stress fracture with osteoarthritis is not manifested by thigh extension to 5 degrees or fewer, thigh extension of 45 degrees or fewer, abduction to 10 degrees or fewer, an inability to cross her legs, or an inability to toe-out more than 15 degrees.

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the currently-assigned 10 percent evaluation for the Veteran's service-connected right hip stress fracture with osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.         § 4.71, Diagnostic Codes 5003, 5010, 5014, 5251-5253 (2011).

2.  The criteria for referral of the Veteran's disability on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
      
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  In the instant case, correspondence dated May 2007 provided all of the above-required notification.  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.
VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which for the relevant period of time include two VA examinations and VA treatment records.  A private physician that the Veteran identified, Dr. L.K., indicated in January 2009 that she had no records pertinent to the issue on appeal.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded two VA examinations of her right hip during the relevant time period, one in May 2007 and a second in May 2009.  The reports of the VA examinations indicate that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board notes that the May 2009 examiner did not review the Veteran's claim file in conjunction with the examination.  The Board finds that this absence of claims-file review is not prejudicial to the Veteran because he took a personal medical history from the Veteran that approximates the contents of the Veteran's claims file.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's disabilities in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  The Veteran declined to have a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


Schedular Analysis of Right Hip Condition

The Veteran contends that her service-connected right hip condition is more severely disabling than the current 10 percent evaluation.

VA determines disability evaluations by applying a schedule of ratings, which represents for each disability an average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2011).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In the instant case, the Veteran's service-connected right hip disability is rated under Diagnostic Codes 5010-5014.  Diagnostic Code 5010 applies to traumatic arthritis; Diagnostic Code 5014 applies to osteomalacia.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2011)

Both traumatic arthritis and osteomalacia are to be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010, 5014 (2011).  Under the Diagnostic Code applicable to degenerative arthritis, arthritis of a major joint, including the hip joint, is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. §§ 4.45, 4.71a , Diagnostic Code 5003 (2011).  When limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003 (2011). 

Normal range of motion of the hip is flexion to 125 degrees and abduction to 45 degrees.  See 38 C.F.R. § 4.71a , Plate II (2011).  Under Diagnostic Code 5251, a 10 percent disability rating is warranted when extension of the thigh is limited to 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2011).  Under Diagnostic Code 5252, a 10 percent disability rating is warranted when flexion of the thigh is limited to 45 degrees; a 20 percent disability rating is warranted when flexion of the thigh is limited to 30 degrees; a 30 percent disability rating is warranted when flexion of the thigh is limited to 20 degrees; and a 40 percent disability rating is warranted when flexion of the thigh is limited to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2011).  Under Diagnostic Code 5253, a 10 percent disability rating is warranted for limitation of rotation of the thigh such that the affected leg cannot toe-out more than 15 degrees; a 20 percent rating is warranted when adduction of the thigh is limited such that the legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction of the thigh when motion is lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).

The Veteran has been provided with two VA examinations of her right hip: the first in May 2007 and a second in May 2009.  The May 2007 examiner noted the Veteran's complaints of a chronic, aching right hip pain that had increased over the years.  Her hip pain occasionally woke her from sleep and occasionally radiated to her groin.  The Veteran noted that her pain flared up during cold weather and changes in weather, and her pain increased with long periods of sitting.  The Veteran complained of mild stiffness in the morning and a mild lack of endurance.  The Veteran used no corrective devices, nor had she had any corrective surgeries.  The Veteran had not experienced any dislocations.

Upon physical examination, the May 2007 examiner found that the Veteran had the following range of motion in her right hip: flexion to 90 degrees (with pain reported at 80 degrees), extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees (with pain reported at 30 degrees), and rotation to 40 degrees.  The Veteran had 5/5 strength throughout the range of motion of her hip.  The Veteran showed no weakness or fatigability on repeated activity against weight.

The Veteran was provided with an additional VA examination in May 2009.  The examiner noted the Veteran's complaints of pain with flare-ups after standing for a long time, while walking, or when ascending or descending stairs.

Upon physical examination, the May 2009 examiner found that the Veteran had the following range of motion in her right hip: flexion to 100 degrees (with pain reported at 90 degrees), extension to 30 degrees, adduction to 20 degrees, abduction to 40 degrees (with pain reported at 30 degrees), internal rotation to 40 degrees, and external rotation to 50 degrees (with pain reported at 40 degrees).  After repetitive motion, the Veteran had increased pain, easy fatigability, and lack of endurance, but no change to her range of motion.  The Veteran's gait was normal without assistive devices, but the Veteran complained of a mild limp on the right side after walking longer distances.

The Veteran has stated that her chronic hip pain causes her to avoid walking long distances, riding a bicycle, or engaging in impact exercises.  She has also described the pain that she has experienced throughout the years as a result of this disability.

The competent and probative evidence indicates the Veteran's right hip disability is manifested by complaints of pain and some limitation of motion.  The evidence of record, however, does not indicate range of motion results warranting a compensable rating under Diagnostic Codes 5251, 5252 or 5253.  See 38 C.F.R.      § 4.71a, Diagnostic Code 5251-53 (2011).  The Veteran's thigh extension has never been limited to 5 degrees; a compensable rating under Diagnostic Code 5251, therefore, is not available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2011).  The Veteran's flexion, even taking pain into account, has never been limited to 45 degrees or fewer; a compensable rating under Diagnostic Code 5252, therefore, is not available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2011).  Finally, the Veteran's abduction is not limited to 10 degrees, nor has she ever complained of an inability to cross her legs, nor does she have an inability to toe-out more than 15 degrees; a compensable rating under Diagnostic Code 5253, therefore, is not available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).  

The Board has also considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2011).  The report of the Veteran's most recent VA examination noted that the Veteran experienced increased pain, easy fatigability, and lack of endurance upon repetitive motion, but no change to her range of motion.  While the May 2007 VA examiner noted a limitation of motion due on repetitive use, this limitation, as discussed above, does not rise to a level warranting a rating of greater than 10 percent.  While the Board accepts the Veteran's competent and credible assertions that her hip disability causes her to experience significant pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's hip.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the manifestations of her service connected hip disability do not closely approximate the symptomatology associated with higher ratings under any Diagnostic Code.  Accordingly, a higher evaluation based on functional loss due to pain is not warranted.

In reaching the foregoing conclusion, the Board notes that the record reflects that the Veteran is a nurse.  Accordingly, she has the specialized medical education, training, and experience necessary to render competent medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  The Veteran has considered her medical training and statements regarding the severity of her hip disability and the impact that such has on her daily activities.  However, at no time has the Veteran questioned the range of motion or other clinical findings contained in the record.  Her various complaints have been predominantly pain that has resulted in limitation of activities.  Even taking these credible assertions into account, the level of functional impairment resulting from her service connected hip disability do not closely approximate limitation of flexion of the thigh to 30 degrees or less, limiation of abduction with motion lost beyond 10 degrees, or flail joint of the hip.  Accordingly, the criteria for a higher disability evaluation are not met.

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's disability was more than 10 percent disabling.  She is accordingly not entitled to receive a "staged" rating.  See Hart, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for an increased rating greater than 10 percent must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  The record does not indicate that the Veteran has required frequent hospitalizations for her disability, nor does it indicate that the manifestation of her disability is otherwise in excess of that which is contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  In her May 2007 VA examination, the Veteran noted that her condition interfered with her work as a nurse, and she had to decrease her work hours because of her condition.  The Veteran denied having to take any time off from work.  At her May 2009 VA examination, the Veteran stated that she worked as a nurse and that she was able to perform the functions associated with her job.  The Veteran reported having pain after standing upright for a prolonged time during her nursing duty.  The Veteran has not argued, and the record does not reflect, that her service-connected disability renders her unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of a right hip stress fracture with osteoarthritis is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


